Citation Nr: 0614866	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-31 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from December 1950 to March 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Further development is needed.  

A December 2002 VA examination included a diagnosis of PTSD 
and the veteran contends that he developed PTSD as a result 
of watching peers captured and killed during the Korean War.  
The veteran's service records are unavailable, but the 
veteran provided names and dates to corroborate his 
contention.  No attempt was made to verify the captures and 
deaths alleged.  Consequently, an additional request for 
verification must be made to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in the March 2004 
RO hearing.  If additional evidence is 
needed for stressor verification, the 
veteran should be asked to provide it.  If 
stressor verification cannot be done due 
to insufficient information, that fact 
should be documented in the record.  

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is not granted, the RO should issue 
a supplemental statement of the case and 
allow the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate review.  
The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





